Exhibit 99.1 Issuer Direct Reports Second Quarter 2014 Financial Results Q2 2014 Revenue Increases 111% and Company Maintains Gross Margins in Excess of 70% as Company Continues to Leverage Its Cloud-Based Disclosure Management System and Recurring Revenue Model MORRISVILLE, NC(Marketwired - Aug 7, 2014) - Issuer Direct Corporation (NYSE MKT:ISDR), a market leader and innovator ofdisclosure management solutionsand cloud-based compliance technologies, today reported its operating results for the three and six months ended June 30, 2014. The results for the first six months of 2014 included the contribution from PrecisionIR, which was acquired by Issuer Direct on August 22, 2013. The Company will host an investorconference callat 4:30 EDT today, to discuss operating results and relevant topics of interest. Second Quarter 2014 Financial Highlights Include: ●
